DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings dated February 14, 2022 are objected to under 37 CFR 1.83(a).  The drawings still fail to show every feature of the invention specified in the claims.  The locking device and spring-loaded motion device must be shown in enough detail that one of ordinary skill in the art would understand how each performs the function of “locking” or “guiding the deck”, respectively. Furthermore, the scooter in a stowing position should be shown, with the predetermined distance between the front and rear axle. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification and drawings provide no detail which would enable one skilled in the art to make a spring-loaded motion device which guides the deck and rear axle to move toward the handlebar upon release of a locking device. 
Claims 10 – 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In claim 10, the limitation “wherein the scooter is further configured to: actuate the actuation element” is unclear. As best understood, a user actuates the actuation element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ablasou (FR 3 002 914 A1) in view of Gutwinski et al. (DE 10 2013 003 484 A1).
	As for claim 10, Ablasou discloses  scooter comprising a deck (4), a front axle, a rear axle, a steering column (2), a spring-loaded motion device (18) and a locking device (6), wherein the scooter is configured to:
operate in a functional position (Fig. 1);
wherein the steering column is configured to: 
transmit a steering motion to the front axle, wherein the front axle comprises a front wheel (3), wherein the steering column comprises a handlebar and a steering handle (25); 
wherein an actuation element (10) is configured to: 
release the locking device (6); 
activate the spring-loaded motion device (18); 
wherein the spring-loaded motion device is configured to: 

wherein the scooter is further configured to: 
switch to a stowing position (Fig. 4), 
wherein the deck comprises a contact surface for a user of the scooter, 
wherein a distance between the rear axle and the front axle in the functional position is a predetermined distance, 
wherein a distance between the rear axle and the front axle in the stowing position is the predetermined distance, 
wherein the deck maintains the predetermined distance between the rear axle and the front axle when it is guided towards the handlebar (i.e., the front and rear axles remain a fixed distance from the pivot 7 and the deck does not fold or collapse), and 
wherein the handle bar is rotatable about a longitudinal axis of the steering column by the steering handle.
Ablasou does not disclose an actuation element is disposed on the steering handle.  Gutwinski et al. disclose a scooter wherein an actuation element (13) for releasing a locking device is disposed on the steering handle portion (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of Ablasou by placing the actuation element on the steering handle so that a user need not lean down to reach the actuation element.
As for claim 11, the steering motion of the scooter of Ablasou is inherently effected by an inclination of the deck.
As for claim 13, Gutwinski et al. disclose fiber-reinforced plastic (see page 4 of the attached translation). It has been held that the selection of a known material based on its suitability for its intended use would be obvious to a person having ordinary skill in the art. Furthermore, it has been held 
As for claim 17, Gutwinski et al. disclose a display (see page 4 of the attached translation).
As for claim 18, Ablasou and Gutwinski et al. disclose the claimed method of operating the scooter set forth about with respect to claim 1.
Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ablasou (FR 3 002 914 A1) in view of Gutwinski et al. (DE 10 2013 003 484 A1), and further in view of Wang et al. (US 2012/0098238).
Ablasou and Gutwinski et al. meet all the limitations of the claimed invention, but do not disclose a steering handle comprising a transverse spar and two struts. Wang et al. disclose a scooter comprising a steering handle (1) comprising a transverse spar and two struts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scooter of Ablasou to include the shaped handle of Wang et al. to facilitate carrying, towing, or hanging the scooter for storage.
Wang et al. further disclose two front wheels and an end region of the deck rising toward the front axle. It would have been obvious to modify the wheels and deck of the scooter of Ablasou as taught by Wang et al. to improve the stability and safety of the scooter. It would have been obvious to merely duplicate the rear wheel for increased stability. Gutwinski et al. further disclose a rear brake (see page 5 of the attached translation).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ablasou (FR 3 002 914 A1) in view of Gutwinski et al. (DE 10 2013 003 484 A1), and further in view of Liu et al. (CN 105818912 A).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 – 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the spring-loaded motion device and locking device would be understood by a person of ordinary skill in the art. However, the relationship between the spring-loaded motion device, the locking device, the steering column, and the deck should be shown and described in detail. All other claim limitations define a conventional scooter which is well-known in the art. Applicant appears to be relying for patentability on the spring-loaded motion device and locking device, yet no details of these elements are shown or described. Applicants arguments that the spring-loaded motion device and locking mechanism would be understood by a person of ordinary skill in the art, without any further detail or explanation, suggests that such elements are not novel or non-obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/              Primary Examiner, Art Unit 3618